     Case 2:16-cv-08581-GW-AS Document 46 Filed 08/03/20 Page 1 of 2 Page ID #:507



 1
 2
 3
 4
 5
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                 CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
10
11    BEN ORLANDO MARTIN,                     )   Case No. CV 16-8581-GW (AS)
                                              )
12                      Plaintiff,            )   ORDER ACCEPTING FINDINGS,
                                              )
13                v.                          )   CONCLUSIONS AND RECOMMENDATIONS
                                              )
14    KANG HAK LEE and K. JOHNSON,            )   OF UNITED STATES MAGISTRATE
                                              )
15                                            )   JUDGE
                        Defendants.           )
16                                            )
17
18          Pursuant to 28 U.S.C. section 636, the Court has reviewed the
19    Second Amended Complaint, all of the records herein, and the Report and
20    Recommendation     of   United   States     Magistrate   Judge,   to   which   no
21    objections were filed.       Accordingly, the Court accepts the findings,
22    conclusions and     recommendations of the Magistrate Judge.
23
24          IT IS ORDERED that Judgment shall be entered dismissing this
25    action with prejudice.
26
27
28
     Case 2:16-cv-08581-GW-AS Document 46 Filed 08/03/20 Page 2 of 2 Page ID #:508



 1          IT IS FURTHER ORDERED that the Clerk serve copies of this Order
 2    and the Judgment herein on Plaintiff at his current address of record.
 3
 4          LET JUDGMENT BE ENTERED ACCORDINGLY.
 5
 6          DATED:    August 3, 2020.
 7
 8
 9
                                                  GEORGE H. WU
10                                        UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
